ACCEPTED
                                                                                          01-14-00678-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     3/3/2015 10:56:40 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                      No. 01-14-00678-CV

                            IN THE COURT OF APPEALS                       FILED IN
                         FOR THE FIRST DISTRICT OF TEXAS           1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                  AT HOUSTON
                                                                   3/3/2015 10:56:40 AM
                                                                   CHRISTOPHER A. PRINE
                     UNIVERSITY GENERAL HOSPITAL, L.P., et       al.       Clerk


                                          Appellants

                                              v.

                     SIEMENS MEDICAL SOLUTIONS USA, INC.

                                          Appellee

            On Appeal from the 215th District Court of Harris County, Texas,
                       The Honorable Elaine Palmer presiding.




                             SUGGESTION OF BANKRUPTCY



       PLEASE TAKE NOTICE that University General Hospital, LP and University

Hospital Systems, LLP filed for Chapter 11 bankruptcy in the United States Bankruptcy

Court for the Southern District of Texas on February 27, 2015. The case was filed by the

debtor’s attorney:

       Joshua W. Wolfshohl
       Porter Hedges LLP
       1000 Main Street, 36th Floor
       Houston, Texas 77002
       713.226.6695

The bankruptcy trustee is:
      Nancy Holley, Atty.
      United States Trustee
      515 Rusk, Suite 3516
      Houston, Texas 77002
      713.718.4650
      Nancy.Holley@usdoj.gov

The University General Hospital, LP case was assigned to Judge Letitia Z. Paul under

Case No. 15-31097. The University Hospital Systems, LLP case was assigned to Judge

Letitia Z. Paul under Case No. 15-31098.


                                               Respectfully submitted,

                                               JOYCE MCFARLAND + MCFARLAND LLP


                                                     /s John H. McFarland
                                               John H. McFarland
                                               Texas State Bar No. 00794270
                                               Email: jmcfarland@jmmllp.com
                                               712 Main Street, Suite 1500
                                               Houston, Texas 77002
                                               Tel 713.222.1114
                                               Fax 713.513.5577

                                               ATTORNEYS FOR APPELLANTS




                                           2
                            CERTIFICATE OF SERVICE

       I certify that I have served the foregoing in a manner prescribed by the Texas
Rules of Appellate Procedure on March 3, 2015 to:

      C. Thomas Kruse
      Matthew W. Caligur
      Marie L. Carlisle
      Baker & Hostetler LLP
      811 Main, Suite 1100
      Houston, Texas 77002-6111
      Telephone: 713.751.1600
      Facsimile: 713.751.1717




                                                    /s John H. McFarland
                                                    John H. McFarland




                                         3